Citation Nr: 0315419	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  02-11 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the right foot, right leg and right hip.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for residuals of an injury to the right foot, 
right leg and right hip.


FINDING OF FACT

Residuals of injury to the right foot, right leg and right 
hip, if present, were first documented many years after 
service, and there is no clinical evidence to link any such 
residuals to service.


CONCLUSION OF LAW

Residuals of injury to the right foot, right leg and right 
hip were not incurred in or aggravated by active service; nor 
may arthritis be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. § 3.303(b), 3.307, 3.309 (2002); 67 Fed. 
Reg. 67792-67793 (Nov. 7, 2002) (to be codified in pertinent 
part at 38 C.F.R. § 3.307).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of the Department of 
Veterans Affairs (VA) to notify the claimant and the 
representative, if any, of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's duty 
to assist a claimant in developing the evidence necessary to 
substantiate a claim.  See Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

VA has met its duty to notify and assist in the appellant's 
case.  A rating decision apprised the appellant of the 
reasons and bases for the VA decision.  A statement of the 
case, and a supplemental statement of the case, apprised the 
appellant of the law applicable in adjudicating the appeal.  
By letter dated in November 2001, the RO informed the 
appellant of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development the VA would 
undertake.  The correspondence reflects that the appellant's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the appellant of 
the information and evidence necessary to substantiate the 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's post-service VA and 
private treatment records.  The appellant has not indicated 
that there is any additional evidence that could be obtained.  
Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).




Factual background

The service medical records are unavailable, presumably 
having been destroyed in a fire at a records center.  The 
National Personnel Records Center has indicated that no 
alternate records, including SGO records, are available.  

The veteran submitted a formal claim for service connection 
for residuals of injury to the right foot, right leg and 
right hip in July 2001.  He claimed that he had been injured 
in service while unloading a twelve-foot beam.  He asserted 
that the beam came down on his leg and knee and "mashed" 
his foot.  He stated that he was in a cast up to his hip for 
three months.  The veteran indicated that he was treated for 
his hip, leg and broken foot from 1943 to 1944 at the medical 
unit on Guadalcanal.  He also reported treatment at private 
facilities for arthritis of the right knee in July 1997, and 
for weakness of the right knee in February 2001.

In a statement dated in July 1997, a private physician 
related that the veteran had been seen that month and had 
signs and symptoms of arthritis of the right knee.  
Additional examination revealed decreased pulses about the 
area of the right lower leg.  The examiner commented that the 
veteran did not have any definite signs of claudication, but 
the possibility of significant peripheral vascular disease 
should not be ruled out.  

The veteran was seen in a private facility in February 2001 
for complaints of right leg weakness.  He indicated that the 
symptoms had been present for three hours.  The pertinent 
assessment was transient ischemic attack.  

VA outpatient treatment records show that the veteran was 
seen in October 2001 and reported that his right knee 
occasionally gave out on him.  He also related that he had 
suffered an injury to the right knee, leg and foot in 
service.  He mentioned that when he was seen in February 2001 
at the private facility, he did not tell the medical provider 
of his old injury.  

In a statement dated in July 2002, the veteran reported that 
he was with CO. B, 115th Engr. BN, 40th Div when the in-
service accident occurred.  

Following a VA request for information, the National 
Personnel Records Center reported in March 2003 that a search 
of the veteran's sick/morning reports for CO. B, 115th Engr. 
BN, 40th Div. showed that there were no remarks on the 
incident the veteran described.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §  3.309; 
67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be codified in 
pertinent part at 38 C.F.R. § 3.307). 

As noted above, the veteran's service medical records are not 
available.  In cases such as these, the VA has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The Board's analysis of the 
veteran's claim was undertaken with this duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this 
case, the RO sought to procure any service medical records 
that might be available, but no records could be obtained.  
The Board emphasizes that no SGO records could be located.  
Moreover, when the RO requested that the National Personnel 
Records Center attempt to obtain records from the unit the 
veteran stated he was in when the alleged injury occurred, no 
records were identified.  Accordingly, another attempt to 
procure the service medical records is not necessary.  

While it is unfortunate that the veteran's service medical 
records are not available, the fact remains that there is no 
indication of any treatment for many years after service for 
any problems involving the right knee, leg or hip.  Indeed, 
on his application for service connection submitted in August 
2001, the veteran suggested that his initial treatment 
following service for the disabilities he reportedly 
sustained in service was in 1997.  The Board acknowledges 
that the veteran was seen in July 1997 with right knee 
arthritis.  The fact remains, however, that there was no 
suggestion that this was related to service.  Indeed, the 
Board points out that the available VA and private medical 
records fail to document the presence of a current right leg 
or hip disability.  The evidence supporting the veteran's 
claim consists of his statements concerning the existence and 
etiology of his alleged disabilities.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes 
that the fact that there is no evidence of treatment for the 
right knee, leg or hip for many years after service, and that 
there is no competent medical evidence linking any current 
disability to service, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of 
injury to the right knee, right leg and right hip.




ORDER

Service connection for residuals of injury to the right knee, 
right leg and right hip is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

